247 S.W.3d 99 (2008)
DOLPHIN CAPITAL CORPORATION, Appellant,
v.
FORTI LANDSCAPE, INC., and Richard Forti, Respondents.
No. WD 66302.
Missouri Court of Appeals, Western District.
March 11, 2008.
Before HOLLIGER, P.J., LOWENSTEIN and SMART, JJ.
HAROLD L. LOWENSTEIN, Judge.
The pertinent underlying facts in this case are the same as in Dolphin v. Schroeder et al., WD66298, handed down concurrently with this case. Dolphin raises the exact same points and argument as in Schroeder. The analysis and result in Schroder apply here.
Judgment affirmed.
All concur.